—Casey, J.
Appeal from a judgment of the County Court of Albany County (Keegan, J.), rendered November 12, 1991, upon a verdict convicting defendant of the crime of assault in the second degree.
On his appeal, defendant argues initially that the tree limb used by him to cause physical injury did not qualify, as a matter of law, as a deadly weapon or dangerous instrument (see, Penal Law § 120.05 [2]). We disagree. Defendant used the tree limb as a club to strike the victim about the face and head, and the victim sustained a broken nose, eye damage and various contusions and abrasions (see, People v Carter, 53 NY2d 113). The injuries inflicted upon the victim satisfied the *854requirement of physical injury under the definition prescribed in Penal Law § 10.00 (9) (see, People v Rojas, 61 NY2d 726). We find, therefore, no reason to disturb the verdict.
Furthermore, we find the sentence of 2lA to 7 years in prison to be appropriate considering the nature of the offense and defendant’s prior record. We have considered the arguments presented by defendant in his pro se brief and find them to be without merit. Accordingly, the judgment of conviction should, in all respects, be affirmed.
Cardona, P. J., Mercure, White and Weiss, JJ., concur. Ordered that the judgment is affirmed.